 Case 3:20-cv-00098-REP Document 228 Filed 04/30/20 Page 1 of 9 PageID# 4630

                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division


STEVES AND SONS, INC.,

     Plaintiff,

V.                                      Civil Action No. 3:20-cv-98


JELD-WEN, INC.,

     Defendant.


                     AMENDED ORDER OF PRELIMINARY INJUNCTION


     This AMENDED ORDER OF PRELIMINARY INJUNCTION supersedes and

replaces the ORDER OF PRELIMINARY INJUNCTION entered on April 10,

2020 (EOF 123).

     Having reviewed PLAINTIFF STEVES AND SONS, INC.'S MOTION FOR

A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION (EOF No.

2), the supporting, opposing, and reply memoranda, having received

evidence ore tenus and in documents that are in the record, having

considered   the    arguments of counsel for     Steves   and   Sons,   Inc.

("Steves") and JELD-WEN, Inc. ("JELD-WEN"), and, for the reasons

set forth in the MEMORANDUM OPINION entered on April 10, 2020 (EOF

121), the Court finds that Steves clearly and convincingly has

established that:


     (1) There is a substantial likelihood, amounting to a near

     certainty, that Steves will succeed on the merits of COUNT

     THREE of the COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF,

     DAMAGES, AND SPECIFIC PERFORMANCE (ECF No. 1; ECF No. 6) (the

     "Complaint"), the breach of contract claim against JELD-WEN

     on the grounds that:
Case 3:20-cv-00098-REP Document 228 Filed 04/30/20 Page 2 of 9 PageID# 4631
Case 3:20-cv-00098-REP Document 228 Filed 04/30/20 Page 3 of 9 PageID# 4632
Case 3:20-cv-00098-REP Document 228 Filed 04/30/20 Page 4 of 9 PageID# 4633
Case 3:20-cv-00098-REP Document 228 Filed 04/30/20 Page 5 of 9 PageID# 4634
Case 3:20-cv-00098-REP Document 228 Filed 04/30/20 Page 6 of 9 PageID# 4635
Case 3:20-cv-00098-REP Document 228 Filed 04/30/20 Page 7 of 9 PageID# 4636
Case 3:20-cv-00098-REP Document 228 Filed 04/30/20 Page 8 of 9 PageID# 4637
Case 3:20-cv-00098-REP Document 228 Filed 04/30/20 Page 9 of 9 PageID# 4638
